Citation Nr: 0631803	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-27 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for pulmonary tuberculosis by history, treated and 
inactive since 1976.

2.  Entitlement to service connection for a stomach 
condition.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from April 1974 to November 
1976.

This claim comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied claims of entitlement to 
service connection for a stomach condition and for an 
increased (compensable) rating for pulmonary tuberculosis by 
history, treated and inactive since 1976.

The issue of an increased (compensable) rating for pulmonary 
tuberculosis by history, treated and inactive since 1976, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

The appellant's stomach condition has not been shown to be 
etiologically related to service.


CONCLUSION OF LAW

Service connection for a stomach condition has not been 
established.  38 U.S.C.A. §§ 1101(3), 1110, 1112 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of August 2002 and 
July 2003 letters from the RO to the appellant.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The July 2003 letter was issued after the initial 
adjudication of the claim in December 2002, but there is no 
prejudicial timing defect under Pelegrini because, in 
addition to the August 2002 letter, the appellant has since 
been provided opportunities to respond to this VCAA 
notification prior to the readjudication of his claim in the 
subsequent June 2004 statement of the case (SOC) and April 
2005 supplemental statement of the case (SSOC).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
These five elements are:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In August 2005, the appellant's representative submitted a 
letter in response to the April 2005 SSOC and development 
letter indicating that there was nothing further to submit 
in regard to the appellant's claim.  Thereafter, the 
appellant was provided with notice as to the means by which 
a disability rating and effective date for the disability 
benefit award on appeal are determined by a letter from the 
RO, dated March 2006.  There was no response to this notice.  
At his May 2006 hearing, the appellant again confirmed that 
he had given VA all of the evidence in his possession that 
pertains to his claim.  Therefore, the Board finds no 
prejudice to the appellant in proceeding with the issuance 
of a final decision on the service connection claim.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, his service personnel 
records, and his post-service VA medical center medical 
records.  The appellant was afforded the opportunity for a 
Board hearing, which was conducted in May 2006.  The 
transcript has been included as part of the record and has 
been reviewed by the Board.  The Board has carefully 
reviewed the appellant's statements and concludes that he 
has not identified further evidence not already of record 
that could be obtained.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  The appellant also testified at his 
hearing that he had submitted all evidence in his possession 
that pertains to his claim.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist 
the appellant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

The Board has reviewed all the evidence in the claims 
folder, with an emphasis on the medical evidence.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, in support of the claim.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

VA will provide a medical examination or obtain a medical 
opinion based upon a preview of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159 (b)(4).  However, if a substantially complete 
application indicates that there is no reasonable 
possibility that VA's further assistance would substantiate 
the claim, VA will refrain from providing that assistance.  
38 C.F.R. § 3.159 (d).  The appellant, through his 
representative at the hearing, requested a VA examination 
for the purpose of getting an updated analysis of the 
appellant's pulmonary tuberculosis and stomach condition.  
The issue of a VA examination for the appellant's pulmonary 
tuberculosis will be addressed below.

When there is an approximate balance of positive and 
negative evidence after considering all information, lay and 
medical evidence of record in a case regarding any issue 
material to the determination of a matter, which does not 
satisfactorily prove or disprove the claim, the benefit of 
the doubt will be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  In regard to the appellant's 
stomach complaints, his medical records do not reflect that 
he has sought or received medical treatment for his stomach 
complaints since the early 1990's and he has not indicated a 
worsening in his condition that is unrelated to radiation 
treatments he has received for prostate cancer.

The appellant's service medical records indicate that he 
complained about stomach problems in September 1975.  He 
claimed that he had experienced these problems for 
approximately one year and described the pain as occurring 
one to two times per month, with the generalized pain 
lasting for approximately 10 minutes.  However, three days 
later, his stomach was better.  Two weeks after the first 
complaint, the appellant complained of stomach problems, 
including dry heaves, but he also stated that he was 
becoming nauseous more frequently and that his stomach 
burned slightly all the time.  He was prescribed Mylanta 
after meals.  The appellant's service discharge records 
indicate that his gastrointestinal system was normal on 
examination and that he denied having frequent indigestion 
or stomach, liver, or intestinal trouble.

Although the appellant has complained of stomach pains 
intermittently since his time in service, his April 1992 
colonoscopy was normal.  At the hearing, the appellant 
testified that he had constant diarrhea and incontinence, 
but later stated that they were a result of his prostate 
cancer and the radiation treatments he received.  He has not 
received a diagnosis of a stomach condition and no physician 
has opined that his stomach pains are related to his stomach 
complaints while in service.  A grant of service connection 
for a stomach condition is therefore not warranted.


ORDER

Entitlement to service connection for a stomach condition is 
denied.


REMAND

Depending on the specific findings, residuals of chronic, 
inactive, pulmonary tuberculosis are rated under the codes 
for interstitial lung disease, restrictive lung disease, or, 
when obstructive lung disease is the major residual, as 
chronic bronchitis (DC 6600).  Thoracoplasty will be rated 
as removal of the ribs under DC 5297.  38 C.F.R. § 4.97, 
Diagnostic Code 6731.  A 10 percent rating will be assigned 
for interstitial lung disease when an appellant has received 
pulmonary function test results with an FVC of 75-80 percent 
predicted, or DLCO (SB) of 66 to 80 percent predicted.  
38 C.F.R. § 4.97, Diagnostic Codes 6825-6833.  A 10 percent 
rating will be assigned for restrictive lung disease when 
pulmonary function tests show an FEV-1 of 71 to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or DLCO (SB) 
of 66 to 80 percent of predicted.  38 C.F.R. § 4.97, 
Diagnostic Codes 6840-6845.

Because the appellant's pulmonary tuberculosis was initially 
evaluated after August 19, 1968, it will be evaluated 
subject to Diagnostic Code 6731.  Here, the appellant's 
September 2003 pulmonary function tests indicate a post-
bronchodilator FEV1/FVC ratio of 73 percent.  See 61 Fed. 
Reg. 46,723.  At the hearing, the appellant also testified 
that he was short of breath and unable to walk for half a 
block without becoming short of breath.  However, at his 
March 2005 VA examination, the appellant had no chronic 
cough, no chest pain, no dyspnea or tachypnea, and reported 
no problems with asthma, bronchitis, pneumonia, or 
sarcoidosis.  Therefore, a question remains as to whether 
the appellant developed interstitial lung disease, 
restrictive lung disease, obstructive lung disease, or 
thoracoplasty as a result of his service-connected pulmonary 
tuberculosis and the extent of any residual disability, and 
this issue will be remanded so that these questions may be 
properly addressed.


Accordingly, the case is REMANDED for the following action:

1.  The AMC or the RO should issue a 
letter to the appellant providing him with 
the notice required under 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession and which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
appellant should be specifically requested 
to submit a copy of any evidence of 
medical treatment for the claimed 
disability from his time in-service to the 
present time.

2. The AMC or RO should take appropriate 
steps to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant. Copies of all relevant VA 
medical records, if any, should be 
obtained.

3. If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to provide 
a copy of the outstanding evidence.

4. The AMC or the RO should send the 
appellant's claims file to a VA physician 
for review as to whether the veteran has 
interstitial lung disease, restrictive 
lung disease, or obstructive lung disease 
as a result of his pulmonary tuberculosis.  
The physician should also indicate why 
DLCO (SB) was not conducted as part of the 
previous pulmonary function tests and note 
the FEV-1, FVC, and FEV-1/FVC values for 
each of the pulmonary function tests 
conducted at the three VA examinations, 
particularly the September 2003 pulmonary 
function test that indicated a FEV-1/FVC 
value of 73, which appears to warrant a 
10% disability rating.  He or she should 
then resolve the discrepancy between the 
pulmonary function tests, which show 
impairment, and the VA examinations that 
deny any residual impairment.  If 
necessary to resolve these questions, the 
physician should schedule the appellant 
for a VA examination and/or pulmonary 
function tests.  The physician should 
offer an explanation for all opinions 
expressed in connection with review of the 
file and any examination of the veteran.

5. After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications.  If the claim remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


